Citation Nr: 1604389	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Patrick Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 196 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a September 2007 rating decision, the RO denied entitlement to a TDIU.  In a July 2009 rating decision, the RO denied service connection for a left knee disorder.

These claims were previously remanded by the Board in July 2010.  In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The claims were then remanded again by the Board in September 2013, and now return to the Board for further appellate review.

The issues of entitlement to a TDIU prior to December 16, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disability is not etiologically related to service or a service-connected disability.

2.  The Veteran is service-connected for shell fragment wounds of the left leg, left forearm, and right leg; pseudogout/chondrocalcinosis of the right knee; hearing loss and tinnitus; and scars of the right knee, left arm, and left leg.  His service-connected disabilities were all incurred in action.  His combined disability rating is 50 percent prior to December 16, 2011, and 60 percent thereafter.

3.  From December 16, 2011, the Veteran met the schedular criteria for a TDIU, and his service-connected disabilities precluded him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a TDIU have been met from December 16, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.15, 4.16, 4.17 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information for his TDIU claim in a July 2007 letter, and for his left knee claim in a May 2009 letter.  Both letters were sent prior to the initial adjudication of each claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  Notably, the Veteran identified additional relevant records from the Office of Personnel Management (OPM).  The claims file includes a small portion of these records.  The Board previously remanded the appeal, in part, to obtain the remainder of these records from OPM.  Requests for these records were sent in January 2015, March 2015, and May 2015.  However, no response was received.  Therefore, the Board finds that further attempts to obtain these records would be futile, and additional action is not warranted.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide an opinion regarding the etiology of the Veteran's claimed left knee condition; and assess the functional impact of the Veteran's service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), a current disability, private treatment records from September 2008 reflect a diagnosis of chondrocalcinosis.  A February 2015 VA examination also noted degenerative joint disease.  Therefore, that element has been satisfied.

With respect to element (2), an in-service injury or disease, service treatment records are negative for any complaints, treatment, or diagnoses related to a left knee condition.  However, the Veteran testified at his March 2013 hearing that he injured his knee as a result of an explosion in October 1968.  Hearing Transcript at 4.  The Veteran's service treatment records do document treatment for shrapnel wounds.  In addition, the Veteran Form DD-214 shows that he was awarded a Purple Heart and Combat Action Ribbon.  VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b).  Therefore, the Board accepts the Veteran's report of a left knee injury in service, and element (2) is satisfied.

With respect to element (3), a nexus between the current condition and service, a March 2015 VA opinion concluded that it was less likely than not that the Veteran's current left knee condition was related to service, including shrapnel wounds in service.  The examiner noted that there are no medical indications of any knee conditions during service or within one year of discharge, including no evidence of a left knee joint injury from shrapnel.  The Veteran's separation physical indicated no knee conditions.  The examiner also noted that the Veteran's current complaints began about 40 years after discharge, and though not specifically cited by the examiner, the Board notes that the September 2008 private treatment records show the Veteran reported his left knee starting hurting only in the last week.

There is no competent medical opinion to refute the March 2015 VA opinion's conclusion, or to otherwise relate the Veteran's current left knee condition to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative joint disease or chondrocalcinosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran's diagnosed degenerative joint disease (i.e., arthritis) is considered a chronic disease.  See 38 C.F.R. § 3.309(a).  For the chronic diseases defined as such under VA law, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b) . If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown, which is a distinct and lesser evidentiary burden than the nexus element of the above three-part test.  See id.; Walker, 708 F.3d at 1338  . Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

First, the Board notes that service treatment records contain no findings related to the left knee, and the Veteran is not competent to render a diagnosis of arthritis.  Therefore arthritis, as a chronic disease, has not been established during active service.  Moreover, the evidence is against a finding that the Veteran has experienced continuous left knee symptoms since service.  As noted earlier, he reported only a one-week history of left knee pain in September 2008.  In addition, during a February 2015 VA examination, he reported an onset of left knee pain in 2010 or 2011.  The September 2008 records, in particular, are highly probative, as his statements recorded at the time were made to a physician for the purpose of diagnosis and treatment, and are exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, continuous left knee symptoms since service have not been established, and element (3) of service connection has not been satisfied.

Alternatively, service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran contends that his left knee condition is secondary to his service-connected right knee disability.  He testified that a doctor told him that putting too much pressure on his left knee to compensate for his right knee might have caused his left knee problem.  Hearing Transcript at 5.

However, the March 2015 VA opinion also concluded that it was less likely than not that the Veteran's left knee condition was caused or aggravated by his right knee.  The examiner noted that the Veteran did not have an antalgic gait, and that there was no medical authority or literature to support the contention that right knee chondrocalcinosis or DJD could be causative or aggravating of similar conditions in the contralateral knee.  The examiner also stated that the Veteran's service-connected left leg muscle injury did not cause any change in gait and did not affect the progression of the Veteran's left knee degenerative joint disease and chondrocalcinosis.  The Board separately notes that a February 2015 VA exam found that the Veteran's left leg shrapnel injury caused soft tissue loss, but did not affect any of the associated muscle groups, and did not caused any loss of function.  The March 2015 examiner further noted that wearing of the knees occurs concurrently, and that the current left knee condition was likely the result of chronic weight bearing and the Veteran working on his feet in food service for 17 years and as a mail carrier for 22 years.

Again, there is no competent medical opinion to refute the March 2015 VA opinion's conclusion, or to otherwise relate the Veteran's current left knee condition to his service-connected disabilities.  Although the Veteran referenced opinions from his private physicians, those opinions are not of record, and the Veteran is not competent to assert any such relationship between his left knee and other service-connected disabilities.  Therefore, the evidence is against a finding that the Veteran's left knee conditions are caused or aggravated by a service-connected disability.

Because the current left knee conditions are not etiologically related to service or a service-connected disability, service connection is not warranted.

II.  TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  However, disabilities resulting from common etiology, and multiple injuries incurred in action, will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following conditions: left leg shell fragment wound, rated as 20 percent disabling; left forearm shell fragment wound, rated as 10 percent disabling; right leg shell fragment wound, rated as 10 percent disabling; right knee pseudogout/chondrocalcinosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling from November 10, 2011; bilateral hearing loss, rated as 0 percent disabling from June 28, 2010, and 10 percent disabling from December 16, 2011; and scars of the right knee, left arm, and left leg, each rated as 0 percent disabling.  His combined rating during the appeal period is 50 percent prior to December 16, 2011, and 60 percent thereafter.  Because his disabilities were all incurred in action and/or have a common etiology, he meets the schedular criteria for a TDIU from December 16, 2011, but not prior to that date.  The Board will address the period from December 16, 2011, whereas the prior period is addressed in the Remand section below.

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disability.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).

The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

Initially, the Board notes that, in his August 2007 VA Form 21-8940, Application for Increased Compensation, the Veteran reported working as a postal carrier for many years, until February 2007.  He reported having 3 years of college level education.  As noted earlier, the Veteran also reported a history of working in food service for 17 years.

The evidence includes an April 2007 statement from the Veteran's then-supervisor from the United States Postal Service.  He stated that the Veteran was unable to perform his walking duties as a postal carrier in a timely, efficient manner.  A May 2007 letter from the Veteran's private physician noted that the Veteran had significant right knee pain with weight bearing activities, and therefore his usual duty as a letter carrier was not possible for him due to the need to be on the knee with prolonged standing and walking.

During an August 2007 VA exam, the Veteran reported being off of work since February 2007, and that he had applied for early medical retirement as a result of his right knee condition.  For the past five to seven years, he reported having increasing pain associated with delivering the mail on a walking route, particularly with climbing stairs and delivering in apartment complexes.  He stated he could still do all the required activities of daily living, including strenuous household and yard maintenance chores, but it took him longer to mow the lawn using a push mower. He could no longer climb ladders.  The examiner noted that the Veteran could not stand or walk for long periods of time because of his right knee condition, but that his shell fragment wounds did not hinder him from working.

A September 2007 letter from OPM noted that the Veteran's application for disability retirement had been approved.

In SSA records from October 2007, the Veteran reported that he could not engage in prolonged standing, sitting or driving.  He had difficulty in climbing steps and ladders.  He still loved working in the yard, but that was now limited.  He stated that he would still do some yard work, and occasionally walk around the block.  He had difficulty bending his right knee.

In a February 2011 opinion, the Veteran's private audiologist indicated that the Veteran's hearing loss created a tremendous handicap when he was trying to communicate in a work, home, or social situation.  A December 2011 VA examiner noted that the Veteran had to turn the television up to a loud volume, but that tinnitus did not impact daily life or work.

Additional VA examinations from December 2011 noted that the Veteran's muscle injuries and scars did not impact his ability to work.  The Veteran reported he could no longer do the walking in and out of trucks associated with his postal carrier job. He also believed he could not do a sitting job either, because he had to get up to stand to get relief from knee pains.

An additional set of VA examinations in February 2015 noted that the Veteran had difficulty hearing conversational speech, even with hearing aids. His tinnitus was described as a distraction.  There was no functional impact associated with his scars or muscle injuries.  The functional impact of his knee conditions (service-connected right knee and nonservice-connected left knee) was that he was unable to engage in prolonged walking and standing, or engage in kneeling or squatting.  He was able to engage in sedentary or sitting employment.

Based on this evidence, the Board finds that a TDIU is warranted for the period from December 16, 2011.  First, the evidence demonstrates that the Veteran is unable to continue his prior work as a postal carrier, based upon the April 2007 letter from his supervisor indicating that the Veteran was no longer able to satisfactorily complete the required duties, as well as the September 2007 letter from OPM indicating that he was granted disability retirement from his postal position.  Moreover, the August 2007 VA examiner noted that the Veteran could not stand or walk for long periods of time because of his right knee condition.  These functional limitations are incompatible with his prior work as a postal carrier or his earlier work in food service, and it is unlikely that he would be able to engage in any type of physically demanding occupation.

As to whether the Veteran is capable of engaging in sedentary forms of employment, one of the February 2015 VA examiners stated that such employment was possible in spite of the physical limitations (or lack thereof) associated with his knee, scars, and muscle injuries.  The record also reflects that the Veteran reported a 3 year history of college level education.  However, the Board finds that sedentary employment would likely not be feasible for this Veteran.  First, he has no reported experience working in a sedentary occupation.  Second, SSA records reflect that the Veteran reported being unable to sit for prolonged periods.  In his December 2011 VA examination, he also reported that he had to periodically had to stand to get relief from knee pains.  In more recent statements, the Veteran indicated that he could not bend his knees well and could only sit in a bar stool type of chair.  The Board finds the Veteran to be credible in these statements.  Third, the functional impact associated with the Veteran's service-connected hearing loss and tinnitus would interfere with communication even in a sedentary occupation, as described by the February 2011 audiologist's opinion.  Collectively, these facts make it less likely than not that the Veteran would be able to find or maintain gainful sedentary employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment).

In sum, the Board finds that the Veteran is not capable of maintaining gainful employment for the period from December 16, 2011, when he met the schedular criteria for a TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that applicable regulations place responsibility for the ultimate TDIU determination on the adjudicator, not a medical examiner); see also United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (jurors may properly use their common sense and evaluate the facts in light of their common knowledge).


ORDER

Service connection for a left knee condition is denied.

A TDIU is granted from December 16, 2011.



REMAND

As noted above, when a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extraschedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225   (1993).  However, the Board does not have the authority to assign such an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The evidence above, incorporated here by reference, warrants consideration of an extraschedular TDIU.  Therefore, the appropriate action is to refer the matter to the Director of VA's Compensation Service for consideration of such a rating.

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

2.  Then readjudicate the issue of entitlement to TDIU prior to December 16, 2011.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative.  The Veteran and his representative will be afforded a reasonable period in which to respond, and the record will then be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


